Case 1:20-cv-20383-RAR Document 13 Entered on FLSD Docket 12/01/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CIV-20383-RAR

  MATTHEW ALEXANDER KING,

         Movant,

  v.

  UNITED STATES OF AMERICA,

        Respondent.
  ________________________________/

                   ORDER DENYING MOTION FOR RECONSIDERATION

         THIS CAUSE comes before the Court upon Movant Matthew Alexander King’s (“King”)

  Motion for Reconsideration Pursuant to Federal Rule of Civil Procedure 60(b) of the Court’s Order

  Denying Motion to Vacate, Set Aside, or Correct Sentence [ECF No. 11] (“Motion”), filed on

  November 16, 2020. The Government filed a Response on November 24, 2020 [ECF No. 12].

  The Court has carefully reviewed the Motion and Response and is otherwise fully advised.

         Under Rule 60(b), a court may relieve a party of a final order or judgment for (1) mistake,

  inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that could not

  previously have been discovered with reasonable diligence; (3) fraud, misrepresentation, or

  misconduct by an opposing party; (4) a void judgment; (5) a judgment that has been satisfied,

  released, or discharged, that is based on an earlier judgment that has been reversed or vacated, or

  that it would no longer be equitable to apply prospectively; or (6) any other reason that justifies

  relief. See Fed. R. Civ. P. 60(b).

           The rules regarding successive habeas petitions set forth in the Antiterrorism and

  Effective Death Penalty Act of 1996 (AEDPA) apply to Rule 60(b) motions seeking relief from a

  judgment denying a 28 U.S.C. section 2255 petition. Farris v. United States, 333 F.3d 1211, 1216
Case 1:20-cv-20383-RAR Document 13 Entered on FLSD Docket 12/01/2020 Page 2 of 3




  (11th Cir. 2003). “AEDPA provides that, to file a second or successive § 2255 motion, the movant

  must first file an application with the appropriate court of appeals for an order authorizing the

  district court to consider it.” Id. “Without authorization, the district court lacks jurisdiction to

  consider a second or successive petition.” Id. A Rule 60(b) motion is “properly construed as a

  second or successive § 2255 motion if it either (1) seeks to add a new ground for relief or (2)

  attacks the district court’s prior resolution of a claim on the merits, but not when it attacks a ‘defect

  in the integrity’ of the § 2255 proceedings.” Saint Surin v. United States, 814 F. App’x 540, 542

  (11th Cir. 2020) (quoting Gonzalez v. Crosby, 545 U.S. 524, 523 (2005)).

          Here, the Court lacks jurisdiction to entertain King’s Motion because it is properly

  construed as a second or successive habeas petition that was filed without leave from the Court of

  Appeals. 1 The Motion attacks the district court’s earlier resolution of the merits of King’s claim

  and seeks to add new grounds for relief. Even if jurisdiction were proper, the Court would be

  compelled to deny the Motion on the merits because it does not establish the existence of newly

  discovered evidence, an intervening change in law, clear error of law or fact, or any other valid

  basis for reconsideration. Indeed, King’s single-page filing, which abruptly ends mid-sentence,

  simply makes conclusory allegations lacking factual substantiation—and is therefore insufficient

  to establish an ineffective assistance of counsel claim. Accordingly, it is hereby

          ORDERED AND ADJUDGED that the Motion [ECF No. 11] is DENIED and a

  certificate of appealability is DENIED.



  1
   In its Response, the Government contends that the Court lacks jurisdiction to entertain King’s Rule 60(b)
  Motion because the issues raised in the Motion are pending on appeal. See Resp. ¶¶ 6-7. Although the
  Government is correct that the filing of a notice of appeal deprives the district court of jurisdiction to grant
  a motion for reconsideration, “district courts retain jurisdiction after the filing of a notice of appeal to
  entertain and deny a Rule 60(b) motion” because the denial of a motion for reconsideration is an action “in
  furtherance of the appeal.” Mahone v. Ray, 326 F. 3d 1176, 1180 (11th Cir. 2003).


                                                   Page 2 of 3
Case 1:20-cv-20383-RAR Document 13 Entered on FLSD Docket 12/01/2020 Page 3 of 3




        DONE AND ORDERED in Fort Lauderdale, Florida on this 1st day of December, 2020.




                                                     _________________________________
                                                     RODOLFO A. RUIZ II
                                                     UNITED STATES DISTRICT JUDGE




                                       Page 3 of 3
